Case 0:19-cv-60409-MGC Document 8 Entered on FLSD Docket 03/07/2019 Page 1 of 2
 0:19-cv-60409-MGC


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 0:19-cv-60409-MGC

 RYAN TURIZO,
 individually and on behalf of all
 others similarly situated,

 Plaintiff,
 v.

 ADVANCED DENTAL WELLNESS
 CENTER, P.A.

 Defendant._
 ____________________________/

   DEFENDANT, ADVANCED DENTAL WELLNESS CENTER, P.A.’s, DISCLOSURE
     STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

         1. ADVANCED DENTAL WELLNESS CENTER, P.A. is a nongovernmental

              corporate party.

         2. ADVANCED DENTAL WELLNESS CENTER, P.A. has no parent corporation, and

              no publicly held corporation owns more than 10% of its stock.


                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed
 electronically on this March 7, 2019 through the Court’s ECF filing system, which will send a
 copy to counsel of record for the parties.

                                                      Respectfully Submitted,

                                                      THE LAW OFFICES OF BRUCE
                                                      PROBER, P.A.
                                                      Attorney for Defendant ADVANCED
                                                      DENTAL WELLNESS CENTER, P.A.
                                                      330 N. Andrews Ave, Suite 450
                                                      Ft. Lauderdale, FL 33301
                                                      Telephone:     (954) 816-1260

                                                                                    1|Page
Case 0:19-cv-60409-MGC Document 8 Entered on FLSD Docket 03/07/2019 Page 2 of 2
 0:19-cv-60409-MGC


                                          Facsimile:    (954) 333-1505
                                          Email: bprober@proberlaw.com
                                          By: /S/ Bruce Prober
                                                 Bruce Prober, Esq.
                                                 Florida Bar No.: 895881




                                                                           2|Page
